Case 2:21-cv-12770-CCC-JSA Document 1-13 Filed 06/21/21 Page 1 of 3 PageID: 113




                    EXHIBIT M
Case 2:21-cv-12770-CCC-JSA Document 1-13 Filed 06/21/21 Page 2 of 3 PageID: 114




 -----Original Message-----
 From: emma.hurtado@fsresidential.com
 To: doctorwu18@aol.com
 Sent: Tue, Nov 10, 2020 4:30 pm
 Subject: 1530 Owners Corp / Letter to Shareholders



 November 10, 2020
 To:          Colony Residents
 From:       Moe Marshall, Board President C: Board
 of Directors
  The Board of Directors has always strived to meet the
 needs of all Colony shareholders. These shareholders,
 through a democratic process, have duly elected the
 directors to represent individuals, safeguard the
 corporation and maintain fiduciary responsibility.
 Interestingly, the current board represents diversity in all
 regards and brings a wealth of experience in many
 professional areas. Our discussions are lively and many
 viewpoints are shared. In the end, decisions are reached
 for the betterment of the Colony based upon research,
 facts and feedback from a majority of shareholders whom
 we have been elected to represent. Each director and
 officer have a responsibility to maintain confidentiality
 while reporting to shareholders at open meetings and the
 annual meeting.
 We are aware that a copy of an attorney’s letter sent on behalf
 of an anonymous committee, received by each board member
 has been emailed to members of the “newbies” group
 regarding the termination of sabbath elevator services. We do
 not intend to repudiate each and every misstatement or
 innuendo in this communication. That is best left to our counsel
 to address if it becomes necessary.
Case 2:21-cv-12770-CCC-JSA Document 1-13 Filed 06/21/21 Page 3 of 3 PageID: 115




 Please know that the vote taken to terminate sabbath elevator
 service was based upon the board’s careful deliberation. As
 always, we acted in the best interests of you, your neighbors
 and the Colony.




 This message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
 review, use, disclosure or distribution is strictly prohibited. Any comments or opinions expressed in this document are the opinion of the
 individual sender, except when specifically stated to be the views of FirstService Residential. If you are not the intended recipient, please
 contact the sender by reply e-mail, forwarding all copies of the original message and any attachment(s). Thank you.
